Citation Nr: 1528586	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran reported experiencing tinnitus in service and continuously since that time.


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants the claim for tinnitus and remands the claim for hearing loss, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  During the VA examination and in statements to VA, the Veteran reported experiencing persistent tinnitus described as locust, high pitched or dinging sounds.  The February 2010 VA examiner affirmed the diagnosis of tinnitus based on the Veteran's reports.

The evidence also shows in-service noise exposure and onset of tinnitus.  In the VA examination and written statements, the Veteran reported being exposed to loud airplane noise.  He stated that he worked as an aircraft crew chief and mechanic.  His DD 214 shows his military occupational specialty was helicopter mechanic.  The Veteran reported the onset of tinnitus symptoms while in service.  See February 2010 VA examination.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

In the February 2010 examination, the Veteran reported experiencing tinnitus for at least 40 years.  The VA examiner found that tinnitus was less likely than not related to service.  In the rationale, the examiner linked the Veteran's tinnitus to his hearing loss.  The examiner did not discuss and does not appear to have considered the Veteran's testimony of continuous tinnitus symptoms for at least 40 years, dating back to the time of service.  The opinion is, therefore, inadequate because it did not consider all relevant evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the credible lay testimony, the Board resolves doubt in the Veteran's favor.  See 38 C.F.R. § 3.102.  A causal relationship is established by the Veteran's reports of continuous symptoms, and service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

An addendum medical opinion is needed, because the Veteran submitted medical research in December 2012 that the VA examiner was unable to review prior to the February 2010 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the February 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on hearing loss and address the following:

a. Is the current hearing loss at least as likely as not related to in-service noise exposure?

Please consider the article submitted by the Veteran on delayed degeneration of the cochlear nerve and a December 1997 private evaluation noting intact hearing.  Review all relevant lay and medical evidence and provide rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


